Allowable Subject Matter
Claims 1-14 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is EP 2042141.  Applicant’s arguments and amendments filed 11/19/20 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest the claimed combination of a diaper with a blocking member, where the blocking member has an elongated shape and the direction of elongation oriented along a direction parallel to the rear edge of the diaper and the blocking member has a core surrounded by a shell and where the blocking member is repositionably attached to an inner surface of the diaper.  Kudo teaches an absorptive article with an elongated auxiliary pad where the pad is elongated in the direction parallel to the longitudinal sides of the article as opposed to parallel to the read edge of the diaper as claimed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781